Exhibit 10.2

RESTRICTED STOCK UNITS AGREEMENT

(2013 Long-Term Incentive Plan)

This Restricted Stock Units Agreement (“Agreement”) is made effective as of
                         (“Grant Date”), between CROWN CASTLE INTERNATIONAL
CORP. (“Company”), a Delaware corporation, and                         
“Holder”).

Holder has been serving as an employee of the Company or one of its Affiliates.
In recognition of service and in order to encourage Holder to remain with the
Company or its Affiliates (the “Group”) and devote Holder’s best efforts to the
Group’s affairs, thereby advancing the interests of the Company and its
stockholders, the Company and Holder agree as follows:

1. Issuance of Restricted Stock Units. Upon the execution and return of this
Agreement and for consideration from Holder to the Company in the form of
services to the Group, the fair market value of which is at least equal to $.01
per each restricted stock unit granted pursuant to the 2013 Plan (defined below)
(“Unit”) which may be issued hereunder, the Company shall grant to Holder
                         Units (“Holder’s Units”), with each such Unit
representing the right to potentially receive one share of $.01 par value Common
Stock of the Company (“Stock”), subject to all of the terms set forth in this
Agreement and in the Crown Castle International Corp. 2013 Long-Term Incentive
Plan, as may be amended from time to time (“2013 Plan”), which is incorporated
herein by reference as a part of this Agreement. The terms “Affiliate,”
“Committee”, “Code”, and “Dividend Equivalent” shall have the meanings assigned
to them in the 2013 Plan.

2. Limitations on Rights Associated with Units and Dividend Equivalents. The
Units and Dividend Equivalents granted pursuant to this Agreement are
bookkeeping entries only. The Holder as to the Units shall have no rights as a
stockholder of the Company, including no dividend rights (other than those
described in Section 7 hereof with regard to Dividend Equivalents) and no voting
rights.

3. Transfer and Forfeiture Restrictions. The Holder’s Units shall not be sold,
assigned, pledged, or otherwise transferred except as provided herein (including
the 2013 Plan), and Holder shall be obligated to forfeit and surrender, without
further consideration from the Company, such Units (to the extent then subject
to the Forfeiture Restrictions) to the Company in accordance with this
Agreement. The obligation to forfeit and surrender Units to the Company is
referred to herein as the “Forfeiture Restrictions.” The transfer restrictions
and Forfeiture Restrictions shall be binding upon and enforceable against any
permitted transferee of Units.

4. Time Measures. [The following or other relevant vesting terms to be included
as applicable to the specific award] (a) Except as otherwise provided in
Section 5 hereof, the lapsing of the Forfeiture Restrictions on Holder’s Units
shall be contingent upon meeting the applicable time measure (“Time Measure”)
described below while Holder is an employee or a member of the board of
directors (or a similar position) of a member of the Group.

 

-1-



--------------------------------------------------------------------------------

(b) The Time Measure date is the date indicated below with the percentage beside
such date being the percentage of the Holder’s Units no longer subject to the
Forfeiture Restrictions as indicated.

 

Time Measure Date

 

Incremental Percentage

 

Aggregate Percentage

                    , 20    

                      %                       %

                    , 20    

                      %                       %

                    , 20    

                      %                       %

(c) As soon as administratively feasible after a Time Measure is satisfied,
(1) the Committee shall certify in writing that the applicable Time Measure has
been satisfied and the Forfeiture Restrictions shall lapse as to the number of
Holder’s Units as calculated above (“Vested Units”), and (2) the Company shall
distribute to the Holder one share of Stock (“Distributed Stock”) in exchange
for each Vested Unit, and upon such exchange the Vested Units shall be
automatically cancelled. The period from the Grant Date to the date that the
applicable Time Measure is satisfied is sometimes hereinafter called the
“Restricted Period.”

(d) Any Holder’s Units with respect to which Forfeiture Restrictions cannot
lapse pursuant to this Section 4 (including any exceptions pursuant to Section 5
hereof) shall be forfeited and surrendered to the Company by Holder.

5. Termination of Employment of Service. If Holder’s employment with the Group
terminates or is terminated prior to the end of the last Restricted Period, then
the remaining Holder’s Units shall be forfeited and surrendered to the Company;
provided, however, that, in such event, the Committee may (subject to the terms
of the 2013 Plan), in its sole discretion, cause the Forfeiture Restrictions to
lapse as to all or a part of the Holder’s Units and cause Distributed Stock to
be issued and distributed with respect to such Units as if they were Vested
Units subject to such terms set by the Committee, which may include satisfaction
of the Time Measures that would otherwise be applicable to such Units if
Holder’s employment with the Group had continued. For purposes of this
Section 5, Holder’s services as a member of the board of directors (or a similar
position) of a member of the Group shall be considered employment with the
Group.

6. Disclosure of Units. If Holder discloses or discusses in any manner this
Agreement prior to the end of the Restricted Period to or with any other person
(including any other employee of the Group), then the Holder’s Units may be
forfeited and the Holder’s Units may be surrendered to the Company; provided,
the above restriction is not applicable to the extent of reasonable disclosure
(i) to an advisor to the Holder (e.g., accountant, financial planner) that has a
legitimate reason to have such information and that is subject to an obligation
to maintain the confidentiality of such information, (ii) required by applicable
law including any applicable securities law, (iii) to an employee of the Group
specifically involved with the administration of this Agreement, or (iv) to
Holder’s spouse.

 

-2-



--------------------------------------------------------------------------------

7. Dividend Equivalents. While the Holder’s Units are outstanding and still
subject to a Forfeiture Restriction, the Company will accrue Dividend
Equivalents on behalf of the Holder. The Dividend Equivalents with respect to
each Holder’s Unit will be equal to the sum of the cash dividends declared and
paid by the Company with respect to each share of Stock while the Holder’s Units
are outstanding. No interest will accrue on the Dividend Equivalents. The
Dividend Equivalents with respect to a Holder’s Unit shall be earned and
distributed in cash generally at or shortly after the time such Holder’s Unit
converts to Stock. Any and all Dividend Equivalents with respect to the Holder’s
Units that are forfeited shall also be forfeited and not deemed earned by nor
distributed to Holder. Following lapsing of the Forfeiture Restrictions with
respect to Holder’s Units and pending distribution of Distributed Stock in
respect thereto, Holder shall be entitled to receive Dividend Equivalents
relating to such Holder’s Units to the extent, if any, that the Holder is not
entitled to receive with respect to the Distributed Stock dividends which would
otherwise be paid to Holder during such interim period if the Distributed Stock
had been so distributed, but in no event shall Holder be entitled to receive
both a Dividend Equivalent and a dividend for such interim period.

8. Community Interest of Spouse. The community interest, if any, of any spouse
of Holder in any of the Holder’s Units, Dividend Equivalents, and Distributed
Stock shall be subject to all the terms of this Agreement, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Holder’s interest in such Holder’s Units or Dividend
Equivalents to be so forfeited and surrendered pursuant to this Agreement.

9. Withholding of Tax. To the extent that the Holder’s Units, Distributed Stock,
Dividend Equivalents, or any event pursuant to this Agreement results in the
receipt of compensation or other taxable income by Holder (including Holder’s
Spouse) for tax purposes, Holder shall deliver to the Company such amount of
cash or shares of Distributed Stock as the Company may require to meet its
obligation under applicable tax laws or regulations. The Company has the right
to withhold shares of Distributed Stock or cash until Holder has made
arrangements approved by the Company to satisfy all applicable tax withholding
requirements of the Company.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Holder.

11. Contract Terms. Notwithstanding the terms of this Agreement, if the Holder
has entered into a separate written agreement with the Company which
specifically affects the Units issued hereunder, the terms of such separate
agreement shall control over any inconsistent terms of this Agreement.

12. Modification. Any modification of this Agreement will be effective only if
it is in writing and signed by each party whose rights hereunder are affected
thereby, except to the extent that such modification occurs pursuant to Section
XIII of the 2013 Plan or as a result of an amendment of the 2013 Plan made in
accordance with Section XIV of the 2013 Plan.

 

-3-



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

14. Interpretation. Unless otherwise specified or the context otherwise
requires, as used herein, (1) the term “including”, and any variation thereof,
means “including, without limitation,” (2) the word “or” shall not be exclusive,
and (3) a reference to the “terms” of an agreement, instrument or document or
“terms” established by the Committee shall be a reference to “terms, provisions,
conditions and restrictions.”

IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officers and Holder has executed this Agreement, on the dates
specified below.

CROWN CASTLE INTERNATIONAL CORP.

 

By:  

 

   

 

Name:  

 

    Holder Signature Title:  

 

   

 

Date:  

 

    Date

 

-4-